Citation Nr: 1441754	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-25 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent disabling for a lumbosacral strain.

2.  Entitlement to an initial evaluation in excess of 10 percent disabling for sciatica, left lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent disabling for sciatica, right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1983 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In May 2014, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran last underwent a VA examination for his spine in March 2013.  While the VA examiner reported that the Veteran complained of flare-ups to his back, which results in increased pain to the Veteran's back, the examiner did not express an opinion on whether there would be additional functional impairment to range of motion during such flare-ups.  The VA examination is therefore inadequate to this extent.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (providing that the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups, and that because the diagnostic criteria provide for a rating on the basis of loss of range of motion, this determination should, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain during flare-ups).  Furthermore, at the Veteran's videoconference Board hearing in May 2014, the Veteran described an incident in which he contends that during a procedure, a needle broke in his back in May 2013.  He maintains that since his 2013 VA examination and since the needle incident, he has experienced increased back symptomatology.  The record shows VA treatment records dated through January 2013 and records dated beginning May 28, 2013 are associated with the electronic file.  The Board finds that all records dated since January 2013 should be procured.  Also, given all of the foregoing, the Board finds cause for affording the Veteran another VA examination.  38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 


Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from the Cleveland VAMC Wade Park pertaining to any treatment the Veteran received for his low back disorder since January 2013, including records of a back procedure the Veteran reportedly underwent in May 2013 during which time a needle broke in his back.  All efforts to obtain VA records should be fully documented. 

2.  Thereafter, schedule the Veteran for an appropriate examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected lumbar spine strain and bilateral lower extremity sciatica.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays should be performed.  Appropriate testing to determine the extent of any radiating pain must be conducted. 

(a) Describe all impairment associated with the Veteran's lumbar spine strain including the neurological impairment to the sciatic nerve.  The examiner should determine whether or not the neurological impairment is complete, or if incomplete if the impairment is mild, moderate, moderately serve, or severe. 

(b) In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

(c) The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

(d) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



